DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Election/Restrictions
Newly submitted claims 30-34 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The features cited in claims 30-34 do not read on the applicant elected species 3 (fig. 4). 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 30-34 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 5th 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claims status:
	Claims 14 and 16-34 are pending.
	Claims 25-34 are newly added.

	Claim 15 cancelled.
	Claims 14 and 16-19 are amended.
	Claims 14, 16-19 and 25-29 are being examined as follow:

Claim Objections
Claims 14 and 25 objected to because of the following informalities:  
In claim 14, the term “being” in line 7 should change to “is”.
In claim 25, the terms “being” in line 7, 15 and 17 should change to “is”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim limitation “actuating device” in claims 16 and 17 have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “device" coupled with functional language “for actuating …/ configured to actuate….” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. A review of the specification shows that, although it is not clear, the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: The limitation “actuating device" has been described in Paragraph 0027 cited: “…The actuating device 38 may comprise one or more processors and associated memory.…” as some kind of controller, computer, control circuit, control board, switchboard, switches, processor, microprocessor, memories and similar.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14, 16-19 and 25-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 14: 
The limitation “…at least two welding rod-receiving cables, each of the at least two welding rod-receiving cables being coupled with one of a plurality of welding rod feed units…” is indefinite, it is unclear which “welding rod-receiving cables” coupled to which “welding rod feed units”? Can the both “welding rod-receiving cables” be coupled to the same “welding rod feed unit”? Clarification is required. For examining purposes, it is assumed that each “welding rod-receiving cable” coupled to different “welding rod feed unit”.
The limitation “…each of the at least two welding rod-receiving cables forming a rod guide duct connected to the rod guide duct formed in the welding rod supply unit by mean of the switch area…” line 9-11 is indefinite, because “a rod guide duct” is already recited once in line 5, it is unclear how many “rod guide duct” is claimed and are they the same “rod guide duct”? Furthermore, “the rod guide duct” in line 10 is unclear referring to which “a rod guide duct” in line 5 or line 9. Clarification is required. For examination purposes, it is assumed that there are three different guide duct.

In claim 25: 
The limitation “…at least two welding rod-receiving cables, each of the at least two welding rod-receiving cables being coupled with one of a plurality of welding rod feed units…” is indefinite, it is unclear which “welding rod-receiving cables” coupled to which “welding rod feed units”? Can the both “welding rod-receiving cables” be coupled welding rod feed unit”? Clarification is required. For examining purposes, it is assumed that each “welding rod-receiving cable” coupled to different “welding rod feed unit”.
The limitation “…each of the at least two welding rod-receiving cables forming a rod guide duct connected to the rod guide duct formed in the welding rod supply unit by mean of the switch area…” line 8-10 is indefinite, because “a rod guide duct” is already recited once in line 5, it is unclear how many “rod guide duct” is claimed and are they the same “rod guide duct”? Furthermore, “the rod guide duct” in line 10 is unclear referring to which “a rod guide duct” in line 5 or line 9. Clarification is required. For examination purposes, it is assumed that there are three different guide duct.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14, 19, 25 and 29 are rejected under 35 U.S.C. 102(a1) as being anticipated by Mishima (US2018/0200825A1 previously cited).
Regarding claim 14, Mishima discloses a welding unit comprising: a welding rod supply system (refer to fig.1) comprising: 
a welding rod supply unit (outlet wire guide 11, fig.1) to be coupled with the welding torch (torch body 10, fig.1 and 2); 
a rod guide duct (refer to the wire passage in wire guide 11, fig.1) formed in the welding rod supply unit (outlet wire guide 11, fig.1); and 
at least two welding rod-receiving cables (torch cable 30 and 40, wire passage 22, wire passage 23,  fig.1), each of the at least two welding rod-receiving cables (torch cable 30 and 40, wire passage 22, wire passage 23,  fig.1) being coupled with one of a plurality of  welding rod feed units (wire feeders 30c and 40c, fig.1), and adjoining the welding rod supply unit (outlet wire guide 11, fig.1) in a switch area (refer as “switch area” annotated in fig.1, Zoom in fig.1 and fig.2), each of the at least two welding rod-receiving cables (torch cable 30 and 40, wire passage 22, wire passage 23,  fig.1) forming a rod guide duct (inner tube 12, wire passage 13, fig.2) connected to the rod guide duct (inner tube 12, wire passage 13, fig.1) formed in the welding rod supply unit (outlet wire guide 11, fig.1) by mean of the switch area (refer as “switch area” annotated in fig.1 and 2);
an arm (merging portion 20, refer to fig.2) comprising at least one axis configured as a hollow shaft with an inner volume (refer to “one axis-hollow shaft with an inner volume” annotated in Zoom in fig.1), wherein the welding torch (torch body 10, fig.1 and 2) is provided at an end area (refer to “end area” annotated in Zoom In fig.1) of the arm (merging portion 20, refer to fig.1, Zoom in fig.1 and fig.2) and the welding rod supply unit (outlet wire guide 11, fig.1) extends in the inner volume (refer to “inner volume” annotated in Zoom in fig.1) of the arm (merging portion 20, refer to fig.2) and is coupled with the welding rod-receiving cables (torch cable 30 and 40, wire passage 22, wire passage 23,  fig.1) at another end area (refer to “another end area” annotated in Zoom In fig.1) of the arm (merging portion 20, refer to fig.2), wherein the switch area (refer as “switch area” annotated in fig.1 and 2), in association with each one of the welding rod-receiving cables (torch cable 30 and 40, wire passage 22, wire passage 23,  fig.1), provides a duct open (refer to “two ducts opening” annotated in Zoom In fig.1) towards a connection volume (refer as the volume in annotated “switch area” in Zoom In fig.1) of the switch area (refer as “switch area” annotated in fig.1 and 2) at the end area  (refer to “end area” annotated in Zoom In fig.1) of the arm (merging portion 20, refer to fig.2) and adjoining the rod guide duct (torch cable 30 and 40, wire passage 22, wire passage 23,  fig.1) of the associated welding rod-receiving cable (torch cable 30 and 40, wire passage 22, wire passage 23,  fig.1) at the another end area (refer to “another end area” annotated in Zoom In fig.1) of the arm (merging portion 20, refer to fig.2).

    PNG
    media_image1.png
    300
    560
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    413
    474
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    625
    866
    media_image3.png
    Greyscale

Regarding claim 19, Mishima discloses the welding rod supply unit (outlet wire guide 11, fig.1) has a welding torch coupling area (refer to “welding torch coupling area” annotated below in fig.2) for coupling the welding rod supply unit (outlet wire guide 11, fig.1) with the welding torch (torch body 10, fig.1 and 2); and 
each welding rod-receiving cable (torch cable 30 and 40, wire passage 22, wire passage 23,  fig.1) has a feed unit coupling area (back end of torch cable 30b and 40b, fig.1) for coupling the welding rod-receiving cables (torch cable 30 and 40, wire passage 22, wire passage 23,  fig.1) with a respective welding rod feed unit (wire feeder 30c and 40c, fig.1).

    PNG
    media_image4.png
    413
    474
    media_image4.png
    Greyscale


Regarding claim 25, Mishima discloses a welding unit comprising: a welding rod supply system (refer to fig.1) comprising: 
outlet wire guide 11, fig.1) to be coupled with the welding torch (torch body 10, fig.1 and 2); 
a rod guide duct (refer to the wire passage in wire guide 11, fig.1) formed in the welding rod supply unit (outlet wire guide 11, fig.1); and 
at least two welding rod-receiving cables (torch cable 30 and 40, wire passage 22, wire passage 23,  fig.1), each of the at least two welding rod-receiving cables (torch cable 30 and 40, wire passage 22, wire passage 23,  fig.1) being coupled with one of a plurality of  welding rod feed units (wire feeders 30c and 40c, fig.1), and adjoining the welding rod supply unit (outlet wire guide 11, fig.1) in a switch area (refer as “switch area” annotated in fig.1, Zoom in fig.1 and fig.2), each of the at least two welding rod-receiving cables (torch cable 30 and 40, wire passage 22, wire passage 23,  fig.1) forming a rod guide duct (inner tube 12, wire passage 13, fig.2) connected to the rod guide duct (inner tube 12, wire passage 13, fig.1) formed in the welding rod supply unit (outlet wire guide 11, fig.1) by mean of the switch area (refer as “switch area” annotated in fig.1 and 2);
an arm (merging portion 20, refer to fig.2) comprising at least one axis configured as a hollow shaft with an inner volume (refer to “one axis-hollow shaft with an inner volume” annotated in Zoom in fig.1), the arm (merging portion 20, refer to fig.2) further comprising a first end area (refer to “end area” annotated in Zoom In fig.1) and a second end area (refer to “another end area” annotated in Zoom In fig.1), the first end area (refer to “end area” annotated in Zoom In fig.1) comprising a welding torch connection area (refer to “welding torch coupling area” annotated below in fig.2), wherein the welding torch (torch body 10, fig.1 and 2) is provided at the first end area (refer to “end area” annotated in Zoom In fig.1) and the welding torch (torch body 10, fig.1 and 2) is connected to the welding torch connection refer to “welding torch coupling area” annotated below in fig.2), the welding rod supply unit (outlet wire guide 11, fig.1) extending in the inner volume (refer to “one axis-hollow shaft with an inner volume” annotated in Zoom in fig.1) of the arm (merging portion 20, refer to fig.2) and the welding rod supply unit (outlet wire guide 11, fig.1) being coupled with the welding rod-receiving cables (torch cable 30 and 40, wire passage 22, wire passage 23,  fig.1) in the second end area of the arm (merging portion 20, refer to fig.2), wherein the switch area (refer as “switch area” annotated in fig.1 and 2) provides a plurality of ducts (refer to “two ducts” annotated in Zoom In fig.1), each of the plurality of ducts (refer to “two ducts” annotated in Zoom In fig.1) being associated with one of the welding rod-receiving cables (torch cable 30 and 40, wire passage 22, wire passage 23,  fig.1), each of the plurality of ducts (refer to “two ducts” annotated in Zoom In fig.1) being open towards a connection volume (refer to the volume of the switch area annotated in Zoom in fig.1) of the switch area (refer as “switch area” annotated in fig.1, Zoom in fig.1 and fig.2) at the first end area (refer to “end area” annotated in Zoom In fig.1) of the arm (merging portion 20, refer to fig.2) and adjoining the rod guide duct (torch cable 30 and 40, wire passage 22, wire passage 23,  fig.1) of one of the welding rod-receiving cables (torch cable 30 and 40, wire passage 22, wire passage 23,  fig.1) at the second end area (refer to “another end area” annotated in Zoom In fig.1) of the arm (merging portion 20, refer to fig.2), wherein each of the plurality of ducts (refer to “two ducts” annotated in Zoom In fig.1) extends from the second end area (refer to “another end area” annotated in Zoom In fig.1) to the welding torch connection area (refer to “welding torch coupling area” annotated below in fig.2).
	
Regarding claim 29, Mishima discloses the welding rod supply unit (outlet wire guide 11, fig.1) has a welding torch coupling area (refer to “welding torch coupling area” annotated below in fig.2) for coupling the welding rod supply unit (outlet wire guide 11, fig.1) with the welding torch (torch body 10, fig.1 and 2); and 
each welding rod-receiving cable (torch cable 30 and 40, wire passage 22, wire passage 23,  fig.1) has a feed unit coupling area (back end of torch cable 30b and 40b, fig.1) for coupling the welding rod-receiving cables (torch cable 30 and 40, wire passage 22, wire passage 23,  fig.1) with a respective welding rod feed unit (wire feeder 30c and 40c, fig.1).

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 16 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Mishima (US2018/0200825A1), in view of Toth (US4079231).
Regarding claim 16 or 26, Mishima discloses substantially all features set forth in claim 14 or 26, Mishima further discloses a welding rod (welding wire 32, fig.1 and 2) to be fed by one of these welding rod feed units (wire feeders 30c and 40c, fig.1) in the direction of the welding torch (torch body 10, fig.1 and 2) can be fed through the rod guide duct (inner tube 12, wire passage 13, fig.1 and 2) of the welding rod-receiving cable (torch cable 30 and 40, wire passage 22, wire passage 23,  fig.1) coupled with this welding rod feed unit (wire feeders 30c and 40c, fig.1) over the switch area (refer as “switch area” annotated in fig.1 and 2) and the rod guide duct (inner tube 12, wire passage 13, fig.1) of the welding rod-receiving cable (torch cable 30 and 40, wire passage 22, wire passage 23,  fig.1) of the welding rod supply unit (outlet wire guide 11, fig.1) to the welding torch (welding torch 1, fig.1).
Mishima does not explicitly disclose an actuating device for actuating the welding rod feed units.
Toth discloses an actuating device (control circuit 36, fig.2) for actuating the welding rod feed units (motor governor 14, fig.2).

    PNG
    media_image5.png
    594
    779
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mishima’s welding unit with an actuating device for actuating the welding rod feed units such that a welding rod to be fed by one of these welding rod feed units in the direction of the welding torch can be fed through the rod guide duct of the welding rod-receiving cable coupled with this welding rod feed unit over the switch area and the rod guide duct of the welding rod supply unit to the welding torch, as taught by Toth, in order to provide the mean to control the operation of the wire feeder motor (refer to Abstract).

Claims 17 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Mishima (US2018/0200825A1), in view of Toth (US4079231), and further in view of Rigdon et al (US6066833).
Regarding claim 17 or 27, the modification of Mishima and Toth discloses substantially all features set forth in claim 16 or 26, Mishima does not explicitly disclose a welding current source is actuated by the actuating device, wherein the actuating device is configured to actuate the welding current source for feeding a welding current via the welding rod feed unit actuated to feed the welding rod.
Toth discloses a welding current source (power supply 20, fig.1) is actuated by the actuating device (control circuit 36, fig.1), wherein the actuating device (control circuit 36, fig.1) is configured to actuate the welding current source (power supply 20, fig.1) for feeding a welding current (refer to the current detected by the current detector circuit 50, fig.1).
Rigdon discloses a welding current (refer to the current travel from power supply assembly 17 to wire feeder assembly 12 through power lead 36, fig.1) via the welding rod feed unit (wire feeder assembly 12, fig.1) actuated to feed a welding rod (welding wire 16, fig.1).

    PNG
    media_image6.png
    450
    830
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the welding unit of Mishima with a refer to Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the welding unit of Mishima with a welding current via the welding rod feed unit actuated to feed a welding rod, as taught by Rigdon, it order to provide the mean to easier and faster to change welding wire during operation (refer to Col 3 line 10-14 cited: “…The present invention accomplishes its desired objects by providing an apparatus for selectively changing consumable welding wires, comprising a base, a drive wheel rotatably secured to the base for engaging a consumable welding wire, and a pinch-roller arm pivotally secured to the base …”).

Claims 18 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Mishima (US2018/0200825A1), in view of Toth (US4079231), further in view of Rigdon et al (US6066833) and further in view of Blankenship (US2004/004113A1).
Regarding claim 18 or 28, the modification of Mishima, Toth and Rigdon discloses substantially all features set forth in claim 17 or 27, Mishima further discloses least one welding rod sensor (wire detecting device 941A and 941B, fig.7) connected with the welding rod supply unit (conduit tube 940, 940A, 940B, branch line 950, 950A, 950B, 950C, fig.7), wherein: the at least one welding rod sensor (wire detecting device 941A and 941B, fig.7) is configured for detection of the welding rod (wire 923A or 923B, fig.7) passage way in 940A, 940B, fig.7) of the welding rod supply unit (conduit tube 940, 940A, 940B, branch line 950, 950A, 950B, 950C, fig.7).

    PNG
    media_image7.png
    374
    518
    media_image7.png
    Greyscale

Mishima, Toth and Rigdon does not discloses the at least one welding rod sensor is configured for inductive detection of a welding rod; the at least one welding rod sensor is further configured for input of a welding rod detection signal into the actuating device.
Blankenship discloses the at least one welding rod sensor (reader 112, fig.8) is configured for inductive detection (reader coil 114, fig.8) of a welding rod (wire “W”, fig.8); the at least one welding rod sensor (reader 112, fig.8) is further configured for input of a welding rod detection signal (decipher/decode component 116, fig.8) into the actuating device (System controller 94, fig.8).

    PNG
    media_image8.png
    529
    757
    media_image8.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the welding unit of Mishima with the at least one welding rod sensor is configured for detection of a welding rod; the at least one welding rod sensor is further configured for input of a welding rod detection signal into the actuating device, as taught by Blankenship, in order to provide the mentoring  or controlling of automatic or semi-automatic welding apparatuses (refer to Paragraph 0003 cited: “…This invention relates to the art of welding and, more particularly, to the encoding of metal welding wire with information pertaining thereto, and to the monitoring and/or controlling of automatic or semi-automatic welding apparatuses …”).



Response to Amendment
With respect to the Drawing Objection: the applicant’s amendment filed on January 5th 2022 that overcame the Drawing objection in the previous office action. 
With respect to the Claim Objection: the amendment filed on January 5th 2022 that overcame the Specification objection in the previous office action. However, the newly amended claim has raised another issue of Claim Objection. 
With respect to the Rejection 112a: the applicant’s amendment filed on January 5th 2022 that overcame the Rejection 112a in the previous office action. 
With respect to the Rejection 112b: the applicant’s amendment filed on January 5th 2022 that overcame the Rejection 112b in the previous office action. However, the newly amended claim has raised another issue of 112b Rejection.

Response to Arguments
Applicant's arguments regarding 102(a)(1) rejection on claims 14-15 and 19; 103 rejection on claims 16-18 filed January 5th 2022 have been fully considered but they are not persuasive as the following reasons:
The applicants argue: Regarding 102(a)(1) rejection on claim 14-15 and 19, “…Mishima fails to teach and fails to suggest a welding torch that is provided at an end area of an arm and a welding rod supply unit that extends in an inner volume of the arm and is coupled with welding rod-receiving cables at another end area of the arm, wherein a switch area, in association with each one of the welding rod-receiving cables, provides a duct open towards a connection volume of the switch area at the end area of the arm and adjoining a rod guide duct of the associated welding rod-receiving cable at the another end area of the arm as claimed. Mishima discloses a structure in which welding rod-receiving cables 30 and 40 are connected to a torch body 10 by means of a wire merging portion 20. As clearly shown in Figure 1 of Mishima and discussed in paragraph [0016] of Mishima, the welding torch 1 includes the torch body 10 and the wire merging portion 20. There is no structure in Mishima that corresponds to an arm that, at one end thereof, carries a torch 1 (including the torch body 10 and the wire merging portion 20) and, at the other end, provides the connection of welding rod-receiving cables 30, 40 with wire merging portion 20. In particular, there is no arm in Mishima that defines an inner volume within which the welding rod supply unit and, in particular, the wire merging portion 20 thereof extend as featured in the present invention. As such, the prior art as a whole fails to teach or suggest each of the features recited in the claimed combination…”, Remark Page 2-3. 
The examiner's response: The applicant's arguments above are not persuasive because:
It is noted that the features upon which applicant relies are not recited in the rejected claim. Although the claims are interpreted in light of the specification, limitation from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In this case, there is no structural limitation to prevent the interpretation of “arm” in the rejected claim as any structural as “merging portion 20, refer to Mishima fig.1 and 2” in the new route of rejection above. The prior art of record can read on every structural relationship that the “arm” have with other structural limitation cited in the rejected claim.
	
The applicants argue: Regarding 103 rejection on claim 16, “…Mishima and Toth provide no suggestion or teaching for a welding torch that is provided at an end area of an arm and a welding rod supply unit that extends in an inner volume of the arm and is coupled with welding rod-receiving cables at another end area of the arm, wherein a switch area, in association with each one of the welding rod-receiving cables, provides a duct open towards a connection volume of the switch area at the end area of the arm and adjoining a rod guide duct of the associated welding rod-receiving cable at the another end area of the arm. As such, the references together do not teach or suggest the combination of features claimed…”, Remark Page 3.
The examiner's response: The applicant's arguments above are not persuasive because:
It is noted that the features upon which applicant relies are not recited in the rejected claim. Although the claims are interpreted in light of the specification, limitation from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In this case, there is no structural limitation to prevent the interpretation of “arm” in the rejected claim as any structural as “merging portion 20, refer to Mishima fig.1 and 2” in the new route of rejection above. The prior art of record can read on every structural relationship that the “arm” have with other structural limitation cited in the rejected claim.

The applicants argue: Regarding 103 rejection on claim 17, “…Mishima fails to teach and fails to suggest a welding torch that is provided at an end area of an arm and a welding rod supply unit that extends in an inner volume of the arm and is coupled with welding rod-receiving cables at another end area of the arm, wherein a switch area, in association with each one of the welding rod-receiving cables, provides a duct open towards a connection volume of the switch area at the end area of the arm and adjoining a rod guide duct of the associated welding rod-receiving cable at the another end area of the arm as claimed…”, Remark Page 3.
The examiner's response: The applicant's arguments above are not persuasive because:
It is noted that the features upon which applicant relies are not recited in the rejected claim. Although the claims are interpreted in light of the specification, limitation from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In this case, there is no structural limitation to prevent the interpretation of “arm” in the rejected claim as any structural as “merging portion 20, refer to Mishima fig.1 and 2” in the new route of rejection above. The prior art of record can read on every structural relationship that the “arm” have with other structural limitation cited in the rejected claim.

The applicants argue: Regarding 103 rejection on claim 18, “…Mishima, Toth, Ridgon et al. and Blankenship provide no suggestion or teaching for a welding torch that is provided at an end area of an arm and a welding rod supply unit that extends in an inner volume of the arm and is coupled with welding rod-receiving cables at another end area of the arm, wherein a switch area, in association with each one of the welding rod-receiving cables, provides a duct open towards a connection volume of the switch area at the end area of the arm and adjoining a rod guide duct of the associated welding rod-receiving cable at the another end area of the arm…”, Remark Page 3.
The examiner's response: The applicant's arguments above are not persuasive because:
It is noted that the features upon which applicant relies are not recited in the rejected claim. Although the claims are interpreted in light of the specification, limitation from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In this case, there is no structural limitation to prevent the interpretation of “arm” in the rejected claim as any structural as “merging portion 20, refer to Mishima fig.1 and 2” in the new route of rejection above. The prior art of record can read on every structural relationship that the “arm” have with other structural limitation cited in the rejected claim.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEONG JUEN THONG whose telephone number is (571)272-6930. The examiner can normally be reached Monday - Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YEONG JUEN THONG/Examiner, Art Unit 3761                                                                                                                                                                                                        March 21, 2022
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761